LOGO [g784873g43s50.jpg]         LOGO [g784873g82h55.jpg]    Exhibit 10.1      
              

 

14193 NW 119th Terrace

 

Suite #10

 

Alachua, FL 32615

        

 

July 29, 2019

 

Matthew Feinsod

 

Dear Matt,

 

On behalf of Applied Genetic Technologies Corporation (the “Company” or “AGTC”),
I am pleased to extend to you the following offer of promotion to the position
of Executive Vice President of Global Strategy and Development, reporting to
Theresa Heah. You may continue to see patients one-day a week and you may
continue to perform third-party consulting services provided that such
activities do not conflict or interfere with your responsibilities or conflict
with the company’s standard PIIA which will be provided to you.

 

The details of the offer are as follows:

 

Effective Date:  August 1, 2019

 

Salary:      Annually: $400,000 ($16,666.67 per pay period).

 

Bonus Plan:    You will be eligible for a bonus of up to 30% of your annual
salary based on completion of specific goals defined and agreed to at the
beginning of each fiscal year (July 1st). Please note that (i) you must be an
employee at the time of the scheduled bonus payment to receive the bonus, and
(ii) the determination of whether a bonus is paid in any given year is subject
to the approval of the Compensation Committee of the Board of Directors.

 

Benefits:    AGTC will continue to provide you with the standard health, welfare
and retirement benefits coverage as defined by Company policy.

 

Legal Fees:   The Company will pay up to $12,000 towards legal fees actually
incurred by you in connection with the negotiation and evaluation of this offer
within thirty (30) days following the presentation of documentation thereof.

 

PTO:      PTO will carry on from your current position and accrue as defined by
Company policy.

                                                                                
                                                                    

 



--------------------------------------------------------------------------------

LOGO [g784873g43s50.jpg]         LOGO [g784873g82h55.jpg]                     
  

 

14193 NW 119th Terrace

 

Suite #10

 

Alachua, FL 32615

        

 

Stock Options:  The Company has approved, effective as of the date hereof, the
grant to you of options (the “Options”) to purchase an aggregate of 100,000
shares of the Company’s common stock pursuant to the Company’s 2013 Equity and
Incentive Plan (the “Plan”). The Options shall be subject to the terms and
conditions set forth in the Plan and the Stock Option Award Agreement to be
entered into by you and the Company following the grant with the following
terms: (i) the common stock issuable pursuant to such Options will be issuable
at an exercise price per share equal to closing price of the Company’s common
stock on the Nasdaq Global Market on the date hereof; (ii) each such option will
have a term of ten years from the date hereof; and (iii) the Options will vest
upon the achievement of certain milestones as set forth in the Stock Option
Award Agreement. Each milestone will be deemed achieved if approved by the
Company’s chief executive officer upon certification by the Company’s chief
executive officer to the Board, and with such certification accepted by the
Board. If there is a Change of Control (as defined below) and you are not
offered the position of Executive Vice President of Global Strategy and
Development, then immediately upon the Change of Control all of the Options
shall immediately vest and become exercisable.

 

Working Remotely, Relocation and Reimbursement:

 

We have agreed that you may maintain your current residence.

 

(i)  you may work from home and will travel to the Company’s offices in Alachua,
Florida and Cambridge Massachusetts, or to other locations as necessary or
appropriate in connection with the performance of your duties; and

 

(ii)  as long as you remain a “remote employee” you will be subject to the
Company’s Remote Employee Policy.

 

This letter agreement is not intended to and it does not create any employment
contract for any specified term or duration between you and the Company. Your
employment with the Company is terminable at any time, by yourself upon two
weeks written notice, or by the Company upon two weeks written notice or payment
of salary in lieu thereof. Your employment may also be terminated for cause by
the Company at any time without advance written notice. “Cause” is defined for
purposes of your employment as including any of the following:

 

•  Your failure to effectively carry out your duties and responsibilities, as
evaluated and determined by the Company in its absolute discretion;

                                                                                
                                                                    



--------------------------------------------------------------------------------

LOGO [g784873g43s50.jpg]         LOGO [g784873g82h55.jpg]                     
  

 

14193 NW 119th Terrace

 

Suite #10

 

Alachua, FL 32615

        

 

•  Violation of requirements of this letter, the Company’s Code of Ethics, the
Employee Handbook, or any other relevant Company policy or procedure;

 

•  Conduct which, in the Company’s determination, causes embarrassment or loss
of credibility to the Company, its employees, products or services, or the
position that you hold, or which causes the Board to lose confidence in you.

 

•  Conduct which, in the Company’s determination, violates the Proprietary
Information, Inventions, Non-Competition and Non-Solicitation Agreement, or
which involves dishonesty, moral turpitude, or misrepresentation.

 

For purposes of this letter agreement, “Change of Control” shall mean and shall
be deemed to have occurred, if:

 

•  any Person, excluding (i) employee benefit plans of the Company or any of its
affiliates, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, which Rules shall apply for purposes of this
clause whether or not the Company is subject to the Exchange Act), directly or
indirectly, of Company securities representing more than fifty percent (50%) of
the combined voting power of the Company’s then outstanding securities (“Voting
Power”);

 

•  the Company consummates a merger, consolidation, share exchange, division or
other reorganization or transaction of the Company (a “Fundamental Transaction”)
with any other corporation, other than a Fundamental Transaction that results in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the combined Voting Power immediately after such Fundamental Transaction of
(i) the Company’s outstanding securities, (ii) the surviving entity’s
outstanding securities, or (iii) in the case of a division, the outstanding
securities of each entity resulting from the division;

 

•  the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or the consummation of the sale or disposition (in one
transaction or a series of transactions) of all or substantially all of the
Company’s assets; or

 

•  during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who were directors at the beginning of such period or whose
appointment, election or nomination was previously so approved or recommended)
cease for any reason to constitute at least a majority of the Board.

                                                                                
                                                                    



--------------------------------------------------------------------------------

LOGO [g784873g43s50.jpg]         LOGO [g784873g82h55.jpg]                     
  

 

14193 NW 119th Terrace

 

Suite #10

 

Alachua, FL 32615

        

 

In all respects, the definition of Change in Control shall be interpreted to
comply with Section 409A, and any successor statute, regulation and guidance
thereto:

 

For purposes of this letter agreement, “Good Reason” shall mean:

 

•  Either before or after a Change in Control, a requirement that you either
(i) perform the majority of your services to the Company in any location beyond
a fifty (50) mile radius of Cambridge, Massachusetts; and/or (ii) relocate your
residence beyond a fifty (50) mile radius of your residence as of the date of
the Change of Control;

 

•  Upon the sale of all or substantially all of the stock or assets of the
Company, whether by merger, acquisition or otherwise, the successor company does
not offer you a position with substantially equivalent responsibilities; and/or

 

•  Upon the sale of all or substantially all of the stock or assets of the
Company, whether by merger, acquisition or otherwise, the successor company does
not offer you a position with total compensation and benefits at least
equivalent to those you received from the Company immediately prior to such
sale.

 

If your employment is terminated because either (A) the Company terminates your
employment without Cause or (B) you terminate your employment for Good Reason
(and provided that you execute and do not revoke a Release and Settlement
Agreement in the form reasonably acceptable to the Company and you), then:
(i) you will be entitled to receive an amount equal to nine (9) months of your
then-base salary, which shall include base salary and bonus earned (less all
applicable deductions); and (ii) the Company’s payment of the Company portion of
the premium for benefits that you continue pursuant to the Consolidated Omnibus
Benefits Reconciliation Act of 1984, as amended, payable in a lump sum or as
otherwise agreed to by you and the Company.

                                                                                
                                                                    



--------------------------------------------------------------------------------

LOGO [g784873g43s50.jpg]         LOGO [g784873g82h55.jpg]                     
  

 

14193 NW 119th Terrace

 

Suite #10

 

Alachua, FL 32615

        

 

We look forward to your favorable response, which you can indicate by returning
to us a copy of this letter duly signed and dated in the space provided,
whereupon this letter agreement shall become binding upon you and the Company.

 

Sincerely,

 

/s/ Susan Washer

 

Susan Washer, President and CEO

 

ACKNOWLEDGED AND AGREED:

 

/s/ Matthew Feinsod                                       
                                                                  July 29,
2019                            

Matthew Feinsod                                          
                                         
                                         Date

                                                                                
                                                                    